DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jason Burgmaier on 03/02/2021.
The application has been amended as follows: 
Claim 1: A method of attaching a sheet like 
advancing a distal end of a guidewire to the tendon treatment site; thereafter, advancing an implant delivery system along the guidewire to the tendon treatment site, the implant delivery system including: 
a sheath; 
a delivery shaft longitudinally movable relative to the sheath; and 
the sheet-like implant disposed in the sheath in a compact configuration; 
deploying the sheet-like implant from the sheath at the tendon treatment site by longitudinally moving the delivery shaft relative to the sheath; 
positioning the deployed sheet-like implant in an unfurled configuration over a tendon at the tendon treatment site; 
applying one or more staples to affix the implant to the tendon.

Claim 9:  A method of attaching a sheet like 
advancing a distal end of a guidewire having at its distal end a tissue retention member adapted to releasably engage tissue to the tendon treatment site; 

thereafter, advancing an implant delivery system along the guidewire to the tendon treatment site, the implant delivery system including: 
a sheath; and 
the sheet-like implant disposed within the sheath in a furled, compact configuration; 
deploying the sheet-like implant from the sheath at the tendon treatment site, wherein the sheet-like implant transitions to an unfurled configuration; 
aligning an edge of the sheet-like implant in the unfurled configuration adjacent to the tissue retention member proximate the fixation point; 
positioning the sheet-like implant in the unfurled configuration over a tendon at the tendon treatment site; 
applying one or more staples to affix the sheet-like implant to the tendon; and 
disengaging the tissue retention member from the tendon treatment site.
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: there is no prior art alone or in combination that teaches a  method of attaching a sheet like implant over a tendon treatment site  that includes the combination of recited limitations in claims 1 and 9. The art alone or in combination did not teach wherein advancing a distal end of a guidewire to the tendon treatment site; thereafter, advancing an implant delivery system along the guidewire to the tendon treatment site, deploying the sheet-like implant from the sheath at the tendon treatment site by longitudinally moving the delivery shaft relative to the sheath; positioning the deployed sheet-like implant in an unfurled configuration over a tendon at the tendon treatment site. The closest prior art of record Euteneuer et al. fails to disclose the limitations above and lacks the guidewire necessary for the delivery steps. Euteneuer et al. would not be obvious to modify because of its use of a piercing projection used to deliver and manipulate the sheet like implant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE J ULSH whose telephone number is (571)270-1433.  The examiner can normally be reached on Mon-Fri 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE J ULSH/               Primary Examiner, Art Unit 3771